

FIRST AMENDMENT TO PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (the "Amendment") is made as of June
30, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited liability
company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a District of Columbia cooperative association  (“Purchaser”).


RECITALS:


A.           Seller and Purchaser entered into that certain Purchase Agreement
dated May 2, 2008 (the “Agreement”), by which Seller agreed to sell and
Purchaser agreed to purchase either the Option 1 Parcel (as defined in the
Agreement) or the Option 2 Parcel (as defined in the Agreement), constituting a
part of approximately 189.51 acres of unimproved land owned by Seller located
near the intersection of Route 7 and Route 28 in Loudoun County, Virginia
comprising a portion of the "Dulles Town Center Project" and known as Tax Map
80-102A (GPIN No. ###-##-####), all as more particularly described in the
Agreement.


B.           Seller and Purchaser desire to amend the Agreement to extend the
Due Diligence Period, among other things, as more fully set forth in this
Amendment.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder,
Seller and Purchaser hereby agree as follows:


1.
Agreement.   The parties agree that the Agreement is in full force and effect,
unamended except as expressly set forth in this Amendment.  All defined terms
used herein and not otherwise defined shall have the meanings given them in the
Agreement.

2.
Due Diligence Period. Seller and Purchaser agree to extend the Due Diligence
Period.  In connection therewith, Section 2(b) of the Agreement is hereby
amended by deleting the following language beginning on the fifth line:  “the
sixtieth (60th) day after the Effective Date (or, if the sixtieth (60th) day
after the Effective Date is not a Business Day, on or before the first Business
Day thereafter) (the “Due Diligence Termination Date”)”.  In lieu of the deleted
language above, the following is hereby substituted in Section 2(b) of the
Agreement:  “July 10, 2008 (the “Due Diligence Termination
Date”).  Notwithstanding such extension, as evidence of its good faith continued
pursuit of this transaction, Purchaser agrees to post the Additional Deposit on
July 1, 2008.



3.
Pond Easement Agreement.  Purchaser hereby elects, pursuant to Section 3A(f) of
the Agreement, to develop and construct improvements on the Land utilizing the
Non-Pond Concept Development Plans.



4.
Conditions Precedent.  Seller and Purchaser agree to extend the deadline by
which the form and substance of the Pond Easement Agreement, the Proffer
Allocation and

 

--------------------------------------------------------------------------------


 
 
Infrastructure Agreement and the Century Boulevard Easement Agreement are to be
finalized.  In connection therewith, and notwithstanding any other provisions in
the Agreement to the contrary, Sections 9(i), 9(k) and 9(m) of the Agreement are
hereby amended to provide that Seller and Purchaser shall have until July 31,
2008 to agree on the form and substance of (i) the Pond Easement Agreement, (ii)
the Proffer Allocation and Infrastructure Agreement and (iii) the Century
Boulevard Easement Agreement.  If Seller and Purchaser, acting in good faith,
are unable to agree on the form and substance of the aforesaid agreements on or
before July 31, 2008, then either party may terminate the Agreement, in its sole
and absolute discretion, by giving the other party and the Escrow Agent written
notice thereof and the Agreement shall terminate effective on the date of such
written notice.  If a termination notice is timely delivered in accordance with
this Section 3, the Escrow Agent shall promptly return the Initial Deposit and
the Additional Deposit to Purchaser and the Agreement shall be terminated as
provided for in Section 3(d) of the Agreement.

 
5.
Ratification.  Except as specifically modified herein, all terms and conditions
of the Agreement are hereby ratified by the parties hereto and shall remain in
full force and effect.  In the event that any terms of this Amendment shall
conflict with the terms of the Agreement, the terms of this Amendment shall
prevail.  All references herein to the “Agreement” shall mean the Agreement as
amended by this Amendment. All terms used herein and not otherwise defined
herein, shall have the same meanings as when used in the Agreement. This
Amendment may be executed in counterparts and/or with counterpart signature
pages, all of which together shall constitute a single agreement.

 








[Signatures on following page. ]
 

 
-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the day and year first above stated.


 
SELLER
 
DTC PARTNERS, LLC


By:            Lerner Enterprises, LLC, its
                 Authorized Member
 
  By:  /s/ ROBERT K. TANENBAUM
 
Name: Robert K. Tanenbaum
 
Title:  Manager
 
Date of Signing: ______________, 2008
 


 
PURCHASER
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION


By:           ___________________________________
Name:______________________________
Title:_______________________________
 
Date of Signing: ________________, 2008
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the day and year first above stated.


 
SELLER
 
DTC PARTNERS, LLC


By:            Lerner Enterprises, LLC, its
                 Authorized Member
 
  By:  /s/ ROBERT K. TANENBAUM
 
Name: Robert K. Tanenbaum
 
Title:  Manager
 
Date of Signing: ______________, 2008
 


 
PURCHASER
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION


By:           /s/ JOHN T EVANS
Name: John T. Evans
Title: Senior Vice President
 
Date of Signing: June 30, 2008